DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2020 has been entered.
  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12, 14-16 and 18-22 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim(s) 1 is objected to because of the following informalities:  lines 14-15 recites, “one of RAT1 or RAT2”, it should be corrected to read “one of the RAT1 or RAT2”.  Appropriate correction is required.
Claim(s) 1 is objected to because of the following informalities:  line 22 recite “.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims) 1-6 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20160119883, hereinafter “Lee”), in view of Ishikura et al. (US 20160198418, hereinafter “Ishik”) and further in view of Kodali et al. (US 20140135027, hereinafter “Kodali”).
Regarding claim 1, Lee discloses,
A method for apportioning uplink transmission power in a mobile communication device, the method comprising: 
“determining a maximum power limit for the mobile communication device(capable of being used by each RAT may vary according to whether or not each of WLAN and cellular network is activated. If both the WLAN and the cellular are turned on (or activated), the maximum power of the UE should be equal to or less than "physical layer Pcmaxof cellular+Pwmax of WLAN", Para. [0108])”;
“identifying a first wireless transmission scheduled to transmit at a first power and a first time according to a first radio access technology (RAT1) and identifying a second wireless transmission scheduled to transmit at a second power and a second time according to a second radio access technology (RAT2)(Since maximum transmit power capable of being transmitted by a UE is limitative, in order for the UE to perform data transmission at the same time using multi-RAT, it is necessary to configure STA-Pmax (maximum transmit power of the UE capable of transmitting data using WLAN) of 802.11 and UE_Pmax (maximum transmit power of the UE capable of transmitting data using LTE network) of LTE with a value lower than a legacy value, respectively, Para. [0063])”;
(Total transmit power of dual mode UE=802.11 STA Transmit Power+LTE UE Transmit Power, Para. [0062]-[0063])”.	However, Lee does not explicitly disclose, “determining if the aggregate transmission power is above the maximum power limit; apportioning transmission asymmetrically based on power or time between the first wireless transmission and the second wireless transmission when the aggregate transmission power is above the maximum power limit; transmitting the first or second wireless transmission based on the asymmetrical apportionment.”
In a similar field of endeavor, Ishik discloses, “determining if the aggregate transmission power is above the maximum power limit (The information processing unit b142 determines whether the total amount Pi calculated at the step S102 is larger than a threshold stored in the memory unit b13. This threshold is the max transmission power which is the maximum value of the transmission power of the terminal b1, Paras. [0099]-[0101]); apportioning transmission asymmetrically based on power or time between the first wireless transmission and the second wireless transmission if the aggregate transmission power is above the maximum power limit; transmitting the first or second wireless transmission based on the asymmetrical apportionment(The adjustment unit b143 calculates the total amount of the transmission power in the case of arranging the signal to the allocated resource based on the multiple resource allocation information, among the first resource allocation information acquired at the step S101 and the resource allocation information of the small base station a1-1, a1-2, a1-3, a1-4, and a1-5, Paras. [0102]-[0110]).”
Therefore, it would be obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Lee by specifically providing determining if the aggregate transmission power is above the maximum power limit; apportioning transmission asymmetrically based on power or time between the first wireless transmission and the second wireless transmission if the aggregate transmission power is above the maximum power limit; transmitting the first or second wireless transmission based on the asymmetrical apportionment, as taught by Ishik for the purpose of effectively controlling the transmission power of the terminal.
Further, the combination of Lee and Ishik does not disclose, “wherein apportioning asymmetrically comprises foregoing transmission in response to a semi-persistent scheduling activation message for one of RAT1 or RAT2, wherein the semi-persistent scheduling activation message is configured to cause the mobile communication device to transmit periodic traffic.”
In a similar field of endeavor, Kodali discloses, “wherein apportioning asymmetrically comprises foregoing transmission in response to a semi-persistent scheduling activation message for one of RAT1 or RAT2, wherein the semi-persistent scheduling activation message is configured to cause the mobile communication device to transmit periodic traffic (The use of SPS for the VoLTE connection can be "activated" by the wireless network by providing a separate SPS Activate signaling message on a physical downlink control channel (PDCCH). Once the SPS Activate signaling message is received by the wireless communication device, the previously provided SPS configuration information can be used by the wireless communication device to determine when radio resource grants are scheduled by the wireless network for the VoLTE connection to transport voice packets in an uplink direction to the wireless network, Para. ]0020]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of claimed invention to modify the combination of Lee and Ishik by specifically providing wherein apportioning asymmetrically comprises foregoing transmission in response to a semi-persistent scheduling activation message for one of RAT1 or RAT2, wherein the semi-persistent scheduling activation message is configured to cause the mobile communication device to transmit periodic traffic, as taught by Kodali for the purpose providing a technique in which the wireless network does not need to send explicit grant signaling messages on the PDCCH to the wireless communication device as radio resources are "pre-assigned" to the wireless communication device.
Regarding claim 2, the combination of Lee, Ishik and Kodali discloses everything claimed as applied above (see claim 1), in addition Ishik discloses, “transmitting the second wireless transmission according to the asymmetrical apportionment if the first wireless transmission was transmitted and transmitting the first wireless transmission according to the asymmetrical apportionment if the second wireless transmission was transmitted(the adjustment unit b143 may reduce the transmission power of the communication with the respective base stations a1-0, a1-1, a1-2, a1-3, a1-4, and a1-5, in the same proportion, until the total amount of the power do not exceed to the maximum transmission power, Paras. [0107]-[0113]).”
Regarding claim 3, the combination of Lee, Ishik and Kodali discloses everything claimed as applied above (see claim 2), in addition Ishik discloses, “wherein transmitting the first or second wireless transmission is below the maximum power limit (the adjustment unit b143 may reduce the transmission power of the communication with the respective base stations a1-0, a1-1, a1-2, a1-3, a1-4, and a1-5, in the same proportion, until the total amount of the power do not exceed to the maximum transmission power, Paras. [0107]-[0113]).”
Regarding claim 4, the combination of Lee, Ishik and Kodali discloses everything claimed as applied above (see claim 3), further Lee discloses, “wherein the mobile communication device is a dual subscriber identity module (dual-SIM) device wherein the first wireless transmission corresponds to a first SIM and the second wireless transmission corresponds to a second SIM installed in the mobile communication device(There is a multi-RAT user equipment (UE) having capability in which the multi-RAT UE can access two or more radio access technologies (RATs), Para. [0002]).”
Regarding claim 5, the combination of Lee, Ishik and Kodali discloses everything claimed as applied above (see claim 4), further Lee discloses, “wherein the first wireless transmission comprises a transmission to a first base station and the second wireless transmission comprises a transmission to a second base station FIG. 7 is an exemplary diagram for explaining a scenario of WiFi-cellular convergence network).”
Regarding claim 6, the combination of Lee, Ishik and Kodali discloses everything claimed as applied above (see claim 5), further Lee discloses, “wherein the second wireless transmission comprises a wireless connection to a second base station different from the first base station (FIG. 7 is an exemplary diagram for explaining a scenario of WiFi-cellular convergence network).”
Regarding claim 19, Lee discloses,
A mobile communication device comprising: 
“a radio frequency (RF) transceiver configured to transmit: a first wireless transmission according to a first radio access technology (RAT 1) and a first schedule and a second wireless transmission according to a second radio access technology (RAT2) and a second schedule (when a multi-RAT UE simultaneously transmits data in a manner of accessing RATs different from each other at the same time, Para. [0105]); and 
a processor configured to:
“determine a maximum power limit for the mobile communication device(capable of being used by each RAT may vary according to whether or not each of WLAN and cellular network is activated. If both the WLAN and the cellular are turned on (or activated), the maximum power of the UE should be equal to or less than "physical layer Pcmaxof cellular+Pwmax of WLAN", Para. [0108])”;
“identify a candidate first schedule including a first transmission time and a first transmission power 4identify a candidate second schedule including a second transmission time and a second transmission power (Since maximum transmit power capable of being transmitted by a UE is limitative, in order for the UE to perform data transmission at the same time using multi-RAT, it is necessary to configure STA-Pmax (maximum transmit power of the UE capable of transmitting data using WLAN) of 802.11 and UE_Pmax (maximum transmit power of the UE capable of transmitting data using LTE network) of LTE with a value lower than a legacy value, respectively, Para. [0063])”;
“calculate an aggregate transmission power requirement for transmission of the first wireless transmission according to the candidate first schedule and the second wireless transmission according to the candidate second schedule (Total transmit power of dual mode UE=802.11 STA Transmit Power+LTE UE Transmit Power, Para. [0062]-[0063])”.	However, Lee does not explicitly disclose, “compare the aggregate transmission power requirement to the maximum transmission power limit; and asymmetrically apportion transmission scheduling of the first wireless transmission and the second wireless transmission in response to the comparison.”
In a similar field of endeavor, Ishik discloses, “compare the aggregate transmission power requirement to the maximum transmission power limit; and asymmetrically apportion transmission scheduling of the first wireless transmission and the second wireless transmission in response to the comparison (The information processing unit b142 determines whether the total amount Pi calculated at the step S102 is larger than a threshold stored in the memory unit b13. This threshold is the max transmission power which is the maximum value of the transmission power of the terminal b1, Paras. [0099]-[0101] and The adjustment unit b143 calculates the total amount of the transmission power in the case of arranging the signal to the allocated resource based on the multiple resource allocation information, among the first resource allocation information acquired at the step S101 and the resource allocation information of the small base station a1-1, a1-2, a1-3, a1-4, and a1-5, Paras. [0102]-[0110]).”
Therefore, it would be obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Lee by specifically providing compare the aggregate transmission power requirement to the maximum transmission power limit; and asymmetrically apportion transmission scheduling of the first wireless transmission and the second wireless transmission in response to the comparison, as taught by Ishik for the purpose of effectively controlling the transmission power of the terminal.
Further, the combination of Lee and Ishik does not disclose, “wherein asymmetrically apportioning comprises foreoin, transmission in response toa semi- persistent scheduling activation message for RAT1 or RAT2, wherein the semi- persistent scheduling activation message is configured to cause the mobile communication device to transmit periodic traffic according to the candidate second schedule.”
In a similar field of endeavor, Kodali discloses, “wherein asymmetrically apportioning comprises foreoin, transmission in response toa semi- persistent scheduling activation message for RAT1 or RAT2, wherein the semi- persistent scheduling activation message is configured to cause the mobile communication device to transmit periodic traffic according to the candidate second schedule (The use of SPS for the VoLTE connection can be "activated" by the wireless network by providing a separate SPS Activate signaling message on a physical downlink control channel (PDCCH). Once the SPS Activate signaling message is received by the wireless communication device, the previously provided SPS configuration information can be used by the wireless communication device to determine when radio resource grants are scheduled by the wireless network for the VoLTE connection to transport voice packets in an uplink direction to the wireless network, Para. ]0020]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of claimed invention to modify the combination of Lee and Ishik by specifically providing wherein asymmetrically apportioning comprises foreoin, transmission in response toa semi- persistent scheduling activation message for RAT1 or RAT2, wherein the semi- persistent scheduling activation message is configured to cause the mobile communication device to transmit periodic traffic according to the candidate second schedule, as taught by Kodali for the purpose providing a technique in which the wireless network does not need to send explicit grant signaling messages on the PDCCH to the wireless communication device as radio resources are "pre-assigned" to the wireless communication device.
Regarding claim 20, the combination of Lee, Ishik and Kodali discloses everything claimed as applied above (see claim 19), further Lee discloses, “a baseband system connected to the RF transceiver ((see, baseband system is well-known  feature for a user equipment 110 in Fig. 1).”
Regarding claim 21, the combination of Lee and Ishik discloses everything claimed as applied above (see claim 19), further Lee discloses, “a baseband system (see, modulator and demodulator shown in user equipment 110 in Fig. 1).”
Regarding claim 22, the combination of Lee, Ishik and Kodali discloses everything claimed as applied above (see claim 19), further Lee discloses, “wherein the baseband system is configured to monitor transmissions from a mobile communications network and determine a transmission strategy in response thereto (After the UE performs scanning on surrounding APs, the UE can deliver AP scanning report to an eNB and an IWE. Subsequently, the IWE can determine the UE to access a specific AP on WiFi. Since maximum power capable of being used by the UE is determined in advance, maximum power capable of being used by each RAT may vary according to whether or not each of WLAN and cellular network is activated, Para. [0108]).”

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Ishikura, in view of Kodali and further in view of Sen et al. (US 20150341869, hereinafter “Sen”).
 Regarding claim 7,the combination of Lee, Ishik and Kodali discloses everything claimed as applied above (see claim 1), however the combination of the combination of Lee, Ishik and Kodali does not explicitly disclose, “wherein the maximum power limit is a specific absorption rate.”
In a similar field of endeavor, Sen discloses, “wherein the maximum power limit is a specific absorption rate(When multiple radios are transmitting concurrently in a multi-radio wireless communication device subject to SAR restrictions and/or other regulation restricting total transmission power, the transmission power of the concurrently transmitting radios must be jointly limited such that the total sum of the transmission power of the radios complies with the total transmission power limit imposed by the regulation, Para. [0020]).”
Therefore, it would be obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Lee, Ishik and Kodali by specifically providing wherein the maximum power limit is a specific absorption rate, as taught by Sen for the purpose of efficiently controlling radio transmission power in a multi-radio wireless communication device in accordance with a total transmission power limit.

Allowable Subject Matter
Claims 8-12, 14-16 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to the dependent claim 8, the following is a statement of reasons for the indication of allowable subject matter:  Lee, Ishik, Kodali and Sen, whether taken alone or combination, do not teach or suggest the following novel features: “A method for apportioning uplink transmission power in a mobile communication device, the method comprising wherein said apportioning further comprises: determining whether an overlap exists between the first time and the second time; selecting the first wireless transmission or the second wireless transmission; and refraining from transmitting the selected wireless transmission as scheduled based upon the determination whether an overlap exists between the first time and the second time”, in combination with all the recited limitations of the claim 1 and 7.
Claims 9-12, 14-16 and 18 are also objected in view of their dependency in claim 8. 

Relevant references
US 20150341869: The invention is directed to a method for controlling transmission power in accordance with a total transmission power limit in a multi-radio wireless communication device including a master radio and a slave radio is provided. The method can include the wireless communication device determining, at the master radio, a transmission power of the master radio. The method can further include the wireless communication device providing information indicative of the transmission power of the master radio from the master radio to the slave radio.
US 20170339717: The invention is directed to provide a radio terminal, a method, and a program capable of adaptively coping with both the situation in which LBT by the radio terminal is needed and the situation in which LBT by the radio terminal is not needed, and to provide an apparatus, a method, and a program that contribute to them.
US 20110105136: The invention is directed to the radio base station may include a transceiver configured to transmit data to a radio communication device and receive data from the radio communication device using a plurality of component carriers, each component carrier including a pre-defined frequency band including a plurality of resource elements; a component carrier determiner configured to determine a subset 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761.  The examiner can normally be reached on Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLAM SOROWAR/           Primary Examiner, Art Unit 2641